       2:16-cv-02298-CSB-EIL # 40            Page 1 of 3                                            E-FILED
                                                                    Monday, 08 October, 2018 02:34:34 PM
                                                                             Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION

ALEJANDRA AGUERO,                                     )
                                                      )
       Plaintiff,                                     )
                                                      )
-vs-                                                  )      No.: 2016-cv-2298
                                                      )
UNIVERSITY OF ILLINOIS, and                           )
BOARD OF TRUSTEES OF THE                              )
UNIVERSITY OF ILLINOIS,                               )
                                                      )
       Defendant(s).                                  )

                       AGREED MOTION TO EXTEND DEADLINE

       NOW COMES Plaintiff, Alejandra Aguero, by and through her attorney of record,
Ronald S. Langacker of Langacker Law, Ltd., and in support of her motion to extend the
deadline to file a response to Defendant’s Motion for Summary Judgment, hereby states as
follows:
   1. Defendant filed a Motion for Summary Judgment in this matter on September 28, 2018.
       The deadline for Plaintiff to respond to Defendant’s motion is October 19, 2018.
   2. The week that the Plaintiff’s response to Defendant’s dispositive motion is due,
       Plaintiff’s counsel has an administrative hearing in Springfield, Illinois, before the
       Illinois Human Rights Commission, which is expected to take four (4) days. The
       hearing, as well as the complex issues which are raised in Defendant’s dispositive
       motion, necessitate that Plaintiff request additional time to file her Response.
   3. Plaintiff requests an extension of seven (7) days, or until October 26, 2018, in order to
       file her response to Defendant’s motion.
   4. Plaintiff’s counsel has discussed this matter with Defendant’s counsel, and Defendant
       has no objection to the Motion to Extend.
   5. That this extension should not materially affect the current trial call activity and/or any
       case management deadlines in this matter.
       2:16-cv-02298-CSB-EIL # 40          Page 2 of 3



       WHEREFORE, for the above and foregoing reasons, the Plaintiff seeks an extension of
seven (7) days, or until October 26, 2018, in order to respond to Defendant’s Motion for
Summary Judgment.
                                                    Respectfully submitted,

                                                    By: /s/Ronald S. Langacker
                                                    Ronald S. Langacker, #6239469
                                                    Attorney for Plaintiff
                                                    Langacker Law, Ltd.
                                                    102 E. Main Street, Suite 100
                                                    Urbana, Illinois 61801
                                                    (217) 954-1025
                                                    (217) 903-5255
                                                    ron@langackerlaw.com
       2:16-cv-02298-CSB-EIL # 40        Page 3 of 3



                           UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

ALEJANDRA AGUERO,                                 )
                                                  )
       Plaintiff,                                 )
                                                  )
-vs-                                              )      No.: 2016-cv-2298
                                                  )
UNIVERSITY OF ILLINOIS, and                       )
BOARD OF TRUSTEES OF THE                          )
UNIVERSITY OF ILLINOIS,                           )
                                                  )      JURY TRIAL
       Defendant(s).                              )      DEMANDED

                                  CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that on October 8, 2018, the Agreed Motion
 to Extend Deadline was electronically filed with the Clerk of the Court using CM/ECF system
 which will send notification of such filing to the CM/ECF participant(s):

  William J. Brinkmann, Kenneth D. Reifsteck & Philip J. Pence
  Thomas, Mamer & Haughey, LL
  30 E. Main, PO Box 560
  Champaign, IL 61824-0560
  wjbrinkm@tmh-law.com
  kdr@tmh-law.com
  Philip@tmh-law.com


                                          Respectfully Submitted,

                                          By: /s/Ronald S. Langacker
                                          Ronald S. Langacker, #6239469
                                          Attorney for Plaintiff
                                          Langacker Law, Ltd.
                                          102 E. Main Street, Suite 100
                                          Urbana, Illinois 61801
                                          (217) 954-1025
                                          (217) 903-5255
                                          ron@langackerlaw.com
